                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

J. PEARSON,                                            )
                                                       )
                             Plaintiff,                )
                                                       )
v.                                                     )     No. 1:18-cv-03045-JRS-DML
                                                       )
CHARLES WILEY Sgt., et al.                             )
                                                       )
                             Defendants.               )


 ENTRY DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
               AND DIRECTING FURTHER PROCEEDINGS

       For the reasons explained in this Entry, the plaintiff’s motion for partial summary

judgment, dkt. [66], is denied.

                                           I. Background

       Indiana prisoner Justin Pearson brings this 42 U.S.C. § 1983 civil rights action against

several correctional officers. Mr. Pearson seeks summary judgment against one defendant, Sgt.

Jason Griffith. He alleges that Sgt. Griffith acted with deliberate indifference to his serious medical

needs when he turned off water to Mr. Pearson’s cell after being sprayed with O.C. spray. Dkt. 22.

       Sgt. Griffith responded to Mr. Pearson’s motion for summary judgment and Mr. Pearson

replied. The motion for partial summary judgment is fully briefed.

                                II. Summary Judgment Standard

       Summary judgment should be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “Material facts are those that might affect the outcome of the suit under applicable

substantive law.” Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (internal quotation omitted).
“A genuine dispute as to any material fact exists ‘if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.’” Daugherty v. Page, 906 F.3d 606, 609-10 (7th

Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The Court views

the facts in the light most favorable to the non-moving party and all reasonable inferences are

drawn in the non-movant’s favor. Barbera v. Pearson Education, Inc., 906 F.3d 621, 628 (7th Cir.

2018). The Court cannot weigh evidence or make credibility determinations on summary judgment

because those tasks are left to the fact-finder. Johnson v. Advocate Health and Hospitals Corp.

892 F.3d 887, 893 (7th Cir. 2018).

                                          III. Discussion

       A.    Undisputed Facts

       On the basis of the pleadings and the expanded record, and specifically on the portions of

that record that comply with the requirements of Rule 56(c)(1), the following facts are undisputed

for purposes of Mr. Pearson’s motion for summary judgment against Sgt. Griffith and all

permissible inferences will be drawn in Sgt. Griffith’s favor.

       At approximately 3:45 pm on September 4, 2018, an offender flooded range 1-D of G-cell

house at Pendleton Correctional Facility. Dkt. 67 at 9. The Incident Report submitted by Mr.

Pearson states that Sgt. Griffith and another officer walked down the range and learned the identity

of the offender responsible for the flooding. Id. Other offenders showed Sgt. Griffith cups of feces

and said, “if you spray that man we’re gonna throw shit on you.” Id. Sgt. Griffith called for other

staff assistance and left the range to go shut off water and power to the range. Id.

       At approximately 3:55 pm, Sgt. Wiley arrived and while walking through the range an

offender threw bodily fluids on him. Dkt. 74-1 at 1-2. As Sgt. Wiley was leaving the range, two
more offenders threw bodily fluids at him, one of whom was identified as Mr. Pearson. Id. Sgt.

Wiley applied O.C. spray to each offender who threw bodily fluids at him. Id.

       Sgt. Griffith was not present when Sgt. Wiley sprayed Mr. Pearson. Dkt. 67 at 7. Sgt.

Griffith heard some offenders yelling but he did know who because numerous offenders were

trying to lure officers back onto the range. Dkt. 67 at 7. Sgt. Griffith was not aware that Mr. Pearson

was having difficulty breathing as a result of the O.C. spray. Dkt. 74-4 at 6.

       At approximately 6:30 pm, Mr. Pearson was seen by a nurse to evaluate him. Dkt. 74-3.

Mr. Pearson was screaming to get out of the “shakedown booth” to shower. Id. The nurse reported

“no s/s of distress” but a small red area was noted on his left elbow. Id.

       B.      Discussion

       To satisfy an Eighth Amendment violation, a prison’s deprivation must be an “objectively,

‘sufficiently serious’... denial of the minimal civilized measure of life’s necessities,’” and the state

actor “must have a sufficiently culpable state of mind.’” Reed v. Palmer, 906 F.3d 540, 550 (7th

Cir. 2018) (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). “An Eighth Amendment

violation has both an objective and subjective component.” Daugherty v. Page, 906 F.3d 606, 611

(7th Cir. 2018). “First, the deprivation alleged must be objectively, sufficiently serious. Second,

the mental state of the prison official must have been one of deliberate indifference to inmate

health and safety.” Id. (internal quotation omitted). “Under the subjective component, [the

plaintiff] must present evidence raising a triable issue of fact that [the defendant] knew of and

consciously disregarded an excessive risk to his health and safety.” Id.; see also Cesal v. Moats,

851 F.3d 714, 722 (7th Cir. 2017) (“The plaintiff must show that the defendant acted or failed to

act in a way that disregarded an excessive risk of harm to the inmate; he does not need to show

that the defendant intended or desired to cause harm.”).
       “To determine if a prison official acted with deliberate indifference, we look into his or her

subjective state of mind.” Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016). “[T]he Supreme

Court has instructed us that a plaintiff must provide evidence that an official actually knew of and

disregarded a substantial risk of harm.” Id. “Officials can avoid liability by proving they were

unaware even of an obvious risk to inmate health or safety.” Id.

       Mr. Pearson alleges that after Sgt. Wiley sprayed him with O. C. spray, Mr. Pearson

realized that the water in his cell had been turned off and he could not wash himself off. He argues

that because Sgt. Griffith has admitted to turning off the water and he knew Mr. Pearson was not

the one who flooded the range, Sgt. Griffith was deliberately indifferent to his suffering from the

effects of the O.C. spray by not turning his water back on.

       Sgt. Griffith responds that Mr. Pearson has failed to present evidence demonstrating that

Mr. Pearson suffered from an objectively serious medical condition and that Sgt. Griffith was

aware of that condition.

       “The courts have routinely held that the lingering effects of being pepper-sprayed or

exposed to similar chemical agents are not objectively serious medical conditions.” Buchanan v.

Pfister, No. 17-cv-8075, 2018 WL 4699778, at *7 (N.D. Ill. Oct. 1, 2018) (collecting cases). This

Court has also recognized that symptoms caused by exposure to gas or smoke such as breathing

problems, vomiting, crying, sneezing, headache, respiratory stress, and wheezing are “‘objectively

speaking, relatively minor.’” Kadamovas v. Caraway, No. 2:17-cv-00050-WTL-MJD, 2018 WL

6415588, at *12 (S.D. Ind. Dec. 6, 2018) (quoting Henderson v. Sheahan, 196. F.3d 839, 846 (7th

Cir. 1999)), aff'd on subjective component, 775 F. App’x. 242 (7th Cir. 2019). While the exposure

to the spray itself does not create a lingering condition requiring medical treatment, there are

conditions under which the refusal to allow an inmate to flush out his eyes after being sprayed
could amount to a constitutional violation under the Eighth Amendment. See Kervin v. Barnes,

144 F. App’x. 551, 552 (7th Cir. 2005) (“detaining an inmate for eight hours after using chemical

agents without allowing him to wash his face amounts to the wanton infliction of pain and

suffering.”); Hughes v. Durrent, No. 15-C-6432, 2017 WL 3978702, at *10 (N.D. Ill. Sept. 11,

2017) (distinguishing between the initial spray and knowingly refusing to allow inmates to flush

their eyes contrary to the direction of medical staff).

       Mr. Pearson alleges that he had difficulty breathing after he was sprayed for throwing feces

on another officer, but there is no evidence as to how long the effects of the chemical spray lasted.

The form signed by Mr. Pearson on September 4, 2018, regarding the use of O.C. spray informed

him that “O.C. is non-toxic and the effects will dissipate in a short time.” Dkt. 74-2. In this case,

the only evidence relating to Mr. Pearson’s physical condition is that when he was seen by a nurse

within a couple hours of being sprayed, he wanted to shower but she noted no serious injury and

no signs of distress. Reviewing the evidence and drawing all inferences in the light most favorable

to Sgt. Griffith as the non-movant, a reasonable jury could find that any injury to Mr. Pearson was

not “objectively serious.”

       Even if Mr. Pearson did suffer an objectively serious condition, he has failed to show that

Sgt. Griffith was aware of it. Before Sgt. Griffth left the range, he was threatened by offenders that

if he sprayed the offender who caused the flooding, they would throw bodily fluids on him. Sgt.

Griffith left the range to turn off the water and power to the range because the range had been

flooded. Dkt. 67 at 9. Mr. Pearson argues that the water should have only been turned off to the

cell of the offender who did the flooding. Dkt. 82. Mr. Pearson’s opinion as to how prison officials

should have responded to the chaotic circumstances does not constitute evidence sufficient to

create a material fact in dispute.
       Also, Sgt. Griffith was not even on the range when another officer sprayed inmates who

were throwing bodily fluids. Sgt. Griffith admits to hearing numerous inmates later yelling for

help, but he did not know who they were and he had reason to believe that offenders wanted to

assault him with bodily fluids if he returned to the range.

       Here, it is not known when Sgt. Griffith became aware that Mr. Pearson was sprayed, but

regardless of when he knew that, there is no evidence showing that Sgt. Griffith had actual

knowledge that Mr. Pearson suffered a substantial injury. See Kadamovas, 775 F. App’x. at 244

(“Kadamovas believes that the defendants could have been more vigilant in minimizing the effects

of gas and smoke, but presents no evidence that their efforts approached criminal recklessness.”).

A reasonable jury could conclude that Sgt. Griffith did not have actual knowledge of any

substantial harm to Mr. Pearson, much less that he was deliberately indifferent to it even if any

such harm did exist.

                                         IV. Conclusion

       For the reasons discussed above, Mr. Pearson’s motion for partial summary judgment as to

the claim against Sgt. Griffith, dkt. [66], is DENIED.

                               V. Updated Notices on Settlement

       No other dispositive motions have been filed in this case and the deadline to do so has

passed. This action will be resolved by settlement or trial. The parties shall have through

February 5, 2020, to file an amended notice with the Court stating whether they believe a

settlement conference with the Magistrate Judge would be beneficial in resolving this action.

       IT IS SO ORDERED.
Date: 1/22/2020




Distribution:

J. PEARSON
143421
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Bryan Findley
INDIANA ATTORNEY GENERAL
bryan.findley@atg.in.gov

Brandon Alan Skates
INDIANA ATTORNEY GENERAL
brandon.skates@atg.in.gov
